Title: From Alexander Hamilton to Rufus King, [4 May 1796]
From: Hamilton, Alexander
To: King, Rufus


[New York, May 4, 1796]
My Dear Sir
Since my last I have received two or three letters from you. The late turn of the Treaty question makes us all very happy. I hope no future embarrassment will arise.
I am intirely of opinion that P.H declining Mr. P—— ought to be our man. It is even an idea of which I am fond in various lights. Indeed on latter reflection, I rather wish to be rid of P.H, that we may be at full liberty to take up Pinckney.
In the event of Pinck[n]ey’s return to this Country, I am of opinion all circumstances considered, it is expedient you should replace him. I hope no great question will in a short period agitate our Councils & I am sure you will do much good on the scene in question. I have called on Jay, but happened not to find him disengaged. I shall quickly see him & shall with great pleasure do every thing requisite on my part.
We believe confidently our election in this City has succeeded; the other party however also claims success. Our Senator Ticket seems admitted on both sides to have prevailed & all accounts assure us of great success throughout the state. The vile affair of whipping Burke & McCredy made our election in the view of the common people a question between the Rich & the Poor. You will easily conceive how much this must have embarrassed & jeoparded.
Yrs. Affectionately
A Hamilton
May 4 1796
Rufus King Esq
